      Case 3:07-cv-05634-CRB Document 1295 Filed 03/28/19 Page 1 of 3



 1   Adam J. Zapala (245748)
     Elizabeth Castillo (280502)
 2   COTCHETT, PITRE & McCARTHY, LLP
     San Francisco Airport Office Center
 3   840 Malcolm Road, Suite 200
     Burlingame, CA 94010
 4   Tel: (650) 697-6000
     Fax: (650) 697-0577
 5   azapala@cpmlegal.com
     ecastillo@cpmlegal.com
 6
     Michael P. Lehmann (77152)
 7   Christopher L. Lebsock (184546)
     Seth R. Gassman (311702)
 8   HAUSFELD LLP
     600 Montgomery Street, Suite 3200
 9   San Francisco, CA 94111
     Tel: (415) 633-1908
10   Fax: (415) 358-4980
     mlehmann@hausfeld.com
11   clebsock@hausfeld.com
     sgassman@hausfeld.com
12
     Counsel for Plaintiffs and the Classes
13                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                      SAN FRANCISCO DIVISION
15
      IN RE TRANSPACIFIC PASSENGER
16    AIR TRANSPORTATION                                     Master File No. C 07-5634 CRB
      ANTITRUST LITIGATION
17                                                           MDL NO. 1913
18    This Document Relates To:                              CLASS ACTION
19
      ALL ACTIONS                                            STIPULATION & [PROPOSED] ORDER
20                                                           MODIFYING SCHEDULE FOR FILING OF
                                                             PRELIMINARY APPROVAL MOTION
21

22

23           The parties to the within action hereby agree and stipulate as follows:
24           WHEREAS the remaining parties in this action, Plaintiffs and Defendant All Nippon

25   Airways Co., Ltd. (“ANA”), informed the Court on February 13, 2019 that they reached a

26   settlement that would resolve this matter (see ECF No. 1292);

27           WHEREAS Plaintiffs are currently scheduled to submit their motion for preliminary

28   approval of their settlement with ANA by no later than March 31, 2019 (see ECF No. 1293);

                                                         1
     STIPULATION & PROPOSED ORDER MODIFYING SCHEDULE– MASTER FILE NO. C 07-5634 CRB/MDL NO. 1913
      Case 3:07-cv-05634-CRB Document 1295 Filed 03/28/19 Page 2 of 3




 1           WHEREAS Plaintiffs need additional time to prepare their motion for preliminary

 2   approval of the settlement with ANA, which will include, inter alia, a notice plan and the related

 3   documentation relevant thereto;

 4           WHEREAS the parties have agreed to modify the schedule to permit Plaintiffs to submit

 5   the motion for preliminary approval by no later than April 5, 2019.

 6           IT IS HEREBY STIPULATED by and between the parties and subject to the Court’s

 7   approval that:

 8           The Court’s February 13, 2009 Order (ECF No. 1293) is hereby modified to permit

 9           Plaintiffs to submit their motion for preliminary approval of their settlement with ANA by

10           no later than April 5, 2019.

11

12

13   SO STIPULATED:                                  HAUSFELD, LLP

14   DATED: March 28, 2019

15                                                   By: /s/          Christopher L. Lebsock
                                                                      Christopher L. Lebsock
16                                                             Interim Co-Lead Counsel for Plaintiffs
17
                                                     COTCHETT, PITRE & McCARTHY
18

19                                                   By: /s/          Adam Zapala
                                                                        Adam Zapala
20                                                             Interim Co-Lead Counsel for Plaintiffs
21
                                                     CONSTANTINE CANNON LLP
22

23                                                   By: /s/       Ankur Kapoor
                                                                   Ankur Kapoor
24                                                      Counsel for Defendant All Nippon Airways
25

26

27

28
                                                         2
     STIPULATION & PROPOSED ORDER MODIFYING SCHEDULE– MASTER FILE NO. C 07-5634 CRB/MDL NO. 1913
      Case 3:07-cv-05634-CRB Document 1295 Filed 03/28/19 Page 3 of 3




 1

 2                                      ATTORNEY ATTESTATION
 3             I, Christopher L. Lebsock, hereby attest, pursuant to Rule 5-1(i)(3) of the Local Rules of
 4   Practice of Civil Proceedings before the United States District Court for the Northern District of
 5   California, that concurrence to the filing of this document has been obtained from each signatory
 6   hereto.
 7
                                                             /s/ Christopher L. Lebsock
 8                                                               Christopher L. Lebsock

 9

10   PURSUANT TO STIPULATION, IT IS SO ORDERED
11
     DATED: ___________, 2019
12

13                                           ________________________________________
                                             THE HONORABLE CHARLES R. BREYER
14                                           UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
     STIPULATION & PROPOSED ORDER MODIFYING SCHEDULE– MASTER FILE NO. C 07-5634 CRB/MDL NO. 1913
